 1   States Court of Appeals for the Ninth Circuit declined to issue a certificate
 2   of appealability in that action. (Docket # 33.)
 3         3.     Petitioners current habeas petition appears to present a state
 4   law challenge to the legality of an enhancement imposed at his original
 5   sentencing. (Petition at 5-6.)
 6         4.     Magistrate Judge Wilner ordered Petitioner to explain why the
 7   action should not be dismissed on a variety of procedural and substantive
 8   bases, including timeliness, successiveness, and failure to state a federal
 9   constitutional claim. (Docket # 4.)
10         5.     Petitioner submitted a response to Judge Wilners order.
11   (Docket # 9.) The response made clear that Petitioner seeks federal court
12   review of the state courts sentencing-related decisions based on the states
13   recent enactment of Proposition 47 (recharacterizing certain drug and theft
14   offenses as misdemeanor crimes). (Docket # 9 at 3.)
15                                           ***
16         6.     If it appears from the application that the applicant or person
17   detained is not entitled to habeas relief, a court may summarily dismiss a
18   habeas action. 28 U.S.C. § 2243; see also Rule 4 of Rules Governing
19   Section 2254 Cases in United States District Courts (petition may be
20   summarily dismissed if petitioner plainly not entitled to relief); Local Civil
21   Rule 72-3.2 (magistrate judge may submit proposed order for summary
22   dismissal to district judge if it plainly appears from the face of the petition
23   [ ] that the petitioner is not entitled to relief).
24         7.     For a state prisoner to obtain habeas relief, s/he must properly
25   allege that the decisions of the state court (1) resulted in a decision that
26   was contrary to, or involved an unreasonable application of, clearly
27   established Federal law, as determined by the Supreme Court of the
28

                                                2
 1   United States; or (2) resulted in a decision that was based on an
 2   unreasonable determination of the facts in light of the evidence presented
 3   in the State court proceeding. 28 U.S.C. § 2254(d). Habeas corpus relief is
 4   reserved for claims in which a prisoner contends that a federal
 5   constitutional error affects the validity of the prisoners continued
 6   incarceration. Ramirez v. Galaza, 334 F. 3d 850, 856 (9th Cir. 2003).
 7          8.    A state prisoner must fairly present a federal constitutional
 8   claim for habeas consideration. Rose v. Lundy, 455 U.S. 509 (1982).
 9   Driveby references to the federal constitution or vague concepts like a fair
10   trial or fair sentencing are insufficient to fairly present and exhaust the
11   legal basis for a constitutional claim. Castillo v. McFadden, 399 F.3d 993,
12   999 (9th Cir. 2005); Fields v. Waddington, 401 F.3d 1018, 1021 (9th Cir.
13   2005).
14          9.    A challenge to a state courts interpretation or application of its
15   own sentencing laws is generally not subject to federal habeas review.
16   Lewis v. Jeffers, 497 U.S. 764, 780 (1990); Campbell v. Blodgett, 997 F.2d
17   512, 522 (9th Cir. 1992) ([a]s the Supreme Court has stated time and
18   again, federal habeas corpus relief does not lie for errors of state law.);
19   Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994) (a state courts
20   misapplication of its own sentencing laws does not justify federal habeas
21   relief.)
22          10.   That prohibition extends to state sentencing initiatives such as
23   Proposition 47. Ample authority establishes that assertions that the state
24   court erred in declining to resentence a petitioner under [ ] Proposition 47
25   typically fail to state a cognizable federal habeas claim. Bradley v.
26   Sherman, No. CV 20-6294 JVS (SHK), 2020 WL 5804076 at *3 (C.D. Cal.
27   2020) (collecting cases); Ashanti v. Barreto, No. CV 15-10026 DDP (AGR),
28

                                              3
 1   2018 WL 4381541 at *3 (C.D. Cal. May 8, 2018) (A claim premised on
 2   Proposition 47 is not cognizable on federal habeas review.).
 3                                         ***
 4         11.     Petitioners original petition and his supplemental statement
 5   make clear that he seeks federal review of his failed attempt to obtain state
 6   court relief under Proposition 47. (Docket # 9 at 3 (Proposition 47 became
 7   available after Petitioner had already been sentenced, making it available
 8   for him to apply.).)
 9         12.     Further, none of the state law decisions upon which Petitioner
10   purports to base his current application (Ward, Humphrey, Le (cited at
11   Docket # 1 at 5-6, # 6)) is, or plausibly relies on, a statement of the United
12   States Supreme Court clearly establishing a principle of federal
13   constitutional law relevant to Petitioners claims of sentencing error.
14         13.     As such, the current action does not present a federal
15   constitutional question upon which this Court can properly grant habeas
16   relief under 28 U.S.C. § 2254(d). Lewis, 497 U.S. at 780; Christian, 41 F.3d
17   at 469; Bradley, 2020 WL 5804076 at *3. The habeas action must be
18   dismissed.1
19
20
21
22
23
24
25
26
27         1      Because the action clearly does not state a federal cause of action,
     the Court declines to address the other procedural or successiveness issues raised
28   in the magistrate judges screening order.

                                               4
